Citation Nr: 0334203	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-18 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to an effective date earlier 
than June 29, 1990, for the award of a 100 percent rating for 
paranoid schizophrenia.





ATTORNEY FOR THE BOARD

Eric S. Leboff







INTRODUCTION

The veteran had active service from October 1973 until May 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2002 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.

This matter was previously denied by the Board in a January 
2003 decision.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims ("Court").  
In a March 2003 Order, the Court vacated the January 2003 
Board decision, and remanded the matter back to the Board for 
development consistent with the Appellee's Motion for Remand 
and for a Stay of Proceedings.


REMAND

As noted in the Introduction, the issue on appeal was before 
the Board in January 2003.  At that time, the claim was 
denied.  The veteran appealed to the Court and as a result 
the January 2003 Board decision was vacated.  The basis for 
vacating the prior Board decision was that notice 
requirements of the Veterans Claims Assistance Act of 2000 
had not been satisfied.  Specifically, it was noted that the 
veteran had not been sent a letter apprising him of the 
specific evidence needed to substantiate his claim and 
informing him of VA's development assistance.  The Court 
rejected the Board's position that the law, and not the 
facts, was dispositive of the claim, thereby obviating the 
need to provide the veteran with a notice letter.  Instead, 
the Court found that "(i)t is possible that Appellant may be 
able to provide VA with information or evidence as to the 
filing of earlier claims for reopening his claim for an 
earlier effective date for the total rating for his service-
connected condition."  

Therefore, as made clear in the March 2003 Court Order, the 
veteran must be apprised of what evidence he is responsible 
for producing and what evidence, if any, VA will obtain on 
his behalf.  Additionally, such letter should clearly 
indicate that the veteran has a full year in which to submit 
any additional evidence.  See Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003).

Accordingly, this case is REMANDED for the following actions:

Send the veteran a letter explaining the 
types of evidence necessary to 
successfully reopen his claim of 
entitlement to an effective date earlier 
than January 29, 1990, for a 100 percent 
rating for schizophrenia.  Such letter 
should also discuss VA's development 
assistance.  Additionally, the letter 
should inform the veteran that he has a 
period of one year within which to submit 
any additional evidence in support of his 
claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




